DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 17, and 20 of copending Application No. 17/005657 in view of Peters et al. (U.S. Patent No. 8583769, hereinafter “Peters”). 

Regarding claim 1, the reference application discloses: 
obtaining, by the one or more computers, configuration information for each of multiple computing environments, the configuration information including configuration parameters for each of the multiple computing environments (Claim 1; Determining different combinations of settings used by one or more server environments); 
monitoring, by the one or more computers, actions that change configurations of the multiple computing environments and recording indications of the changes in the repository such that the repository stores, for each of the multiple computing environments, multiple sets of configuration information that indicate configurations that were active at different times and respective performance measures indicating performance resulting from use of the configurations (Claim 1; Monitoring results achieved by the one or more server environments when using the different combinations of settings); 
determining that a condition of a first computing environment satisfies criteria for changing at least one configuration parameter of the first computing environment (Claim 1; Based on the monitored results, generating one or more performance measures corresponding to each of the different combinations of settings); 
in response to determining that the condition of the first computing environment satisfies criteria for changing at least one configuration parameter of the first computing environment, selecting a set of configuration information from among multiple sets of configuration information stored for a second computing environment of the multiple 
adjusting the at least one configuration parameter of the first computing environment by selectively transferring a subset of configuration parameters from the retrieved set of stored configuration information for the second computing environment to the first computing environment (Claim 1; Providing the selected settings for the particular server environment) (Claim 9; Adjusting each of the settings of the multiple environments based on the one or more performance measures).

The reference application does not appear to disclose: 
storing, by the one or more computers, the configuration information for the multiple computing environments in a repository; and 
retrieving, from the repository, the selected set of stored configuration information for the second computing environment. 

Peters discloses: 
storing, by the one or more computers, the configuration information for the multiple computing environments in a repository (Column 7, Lines 53-55; The configuration management repository manages, stores, and deploys configurations to the servers of a distributed platform); and 
retrieving, from the repository, the selected set of stored configuration information for the second computing environment (Column 15, Lines 44-49; When the revert function is invoked, the function processor retrieves an older version of a configuration from the configuration store and the function processor deploys that 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the reference application’s system to incorporate the use of a repository, as taught by Peters, in order to provide the ability to revert to a previous configuration in the event a newly committed modification breaks a configuration or results in worse performance in the distributed platform (Peters, Column 15, Lines 40-43). 

Claim 19 is disclosed by the combination of claim 17 in the reference application in view of Peters as detailed above. 

Claim 20 is disclosed by the combination of claim 20 in the reference application in view of Peters as detailed above. 

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 11-12, 14, 18-21, 23, 25, 29, and 31 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Peters et al. (U.S. Patent No. 8583769, hereinafter “Peters”).

Claims 1, 19, and 20:Peters discloses a system comprising: 
one or more computers (Column 23, Lines 49-50; Fig. 16 illustrates a computer system or server with which some embodiments of the invention are implemented); and 
one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations (Column 23, Lines 37-41; When these instructions are executed by one or more computational elements, they cause the computational elements to perform the actions indicated in the instructions) comprising: 
obtaining, by the one or more computers, configuration information for each of multiple computing environments, the configuration information including configuration parameters for each of the multiple computing environments (Column 7, Lines 53-55; The configuration management repository 
storing, by the one or more computers, the configuration information for the multiple computing environments in a repository (See citation above); 
monitoring, by the one or more computers, actions that change configurations of the multiple computing environments and recording indications of the changes in the repository such that the repository stores, for each of the multiple computing environments, multiple sets of configuration information that indicate configurations that were active at different times and respective performance measures indicating performance resulting from use of the configurations (Column 15, Lines 52-59; The configuration store creates a new instance of the configuration that is stored in conjunction with the prior configuration so that a revision history for the configuration is retained.  Each configuration is also marked with the date and time that it is stored to the configuration store and the user that committed the configuration.  Each configuration is also stored with a set of performance parameters that identify a realized performance associated with the configuration); 
determining that a condition of a first computing environment satisfies criteria for changing at least one configuration parameter of the first computing environment (Column 15, Lines 40-43; An advantage of the configuration management repository is the ability to revert to a previous configuration in the 
in response to determining that the condition of the first computing environment satisfies criteria for changing at least one configuration parameter of the first computing environment, selecting a set of configuration information from among multiple sets of configuration information stored for a second computing environment of the multiple computing environments (Column 15, Lines 44-49; When the revert function is invoked, the function processor retrieves an older version of a configuration from the configuration store and the function processor deploys that configuration to the appropriate servers to restore the servers to a known working configuration) (Column 9, Lines 52-58; A configuration is associated with zero or more groups when it is first added to the configuration store.  The group identifies the servers of the distributed platform to which the configuration is to be deployed.  The group associated with a configuration can be changed at any time so that it is deployed to a different server, deployed to an additional server, or is removed from a server.  Thus, the configuration from a server can be deployed to a different server, where both servers belong to the same group); 
retrieving, from the repository, the selected set of stored configuration information for the second computing environment (See citation above. The function processor retrieves an older version of a configuration from the configuration store); and 
adjusting the at least one configuration parameter of the first computing environment by selectively transferring a subset of configuration parameters 

The method of claim 1 is implemented by the system of claim 19 and is therefore rejected with the same rationale as claim 1.

Regarding the “non-transitory computer-readable media” of claim 20, Peters discloses many of the described processes and components are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (Column 23, Lines 33-36).

Claim 2:Peters further discloses wherein the obtained configuration information indicates settings, users, or applications of the multiple computing environments (Column 8, Lines 49-52; The hierarchical sets of configurations include different sets of operating system configurations, applications, application configurations, and customer configurations). 

Claim 6:Peters further discloses:
storing, by the management system, policy data indicating one or more policies for the first computing environment of the multiple computing environments (Column 
wherein determining that the condition of the first computing environment satisfies criteria for changing the at least one configuration parameter of the first computing environment comprises performing, by the management system, an audit of the first computing system with respect to the one or more policies indicated by the policy data, wherein performing the audit comprises determining that a configuration parameter of the first computing environment, a change to a configuration parameter of the first computing environment, or an action at the first computing environment does not satisfy the one or more policies indicated by the policy data (Column 16, Lines 61-65; The end-to-end monitoring identifies other states and conditions that may occur as part of configuration deployment including identification of errors and performance issues as some examples). 

Claim 11:Peters further discloses providing an interface enabling a user to define management tasks and remotely initiate management tasks for individual computing environments (Column 18, Lines 34-36; The repository includes functionality for users to set custom triggers to issue alerts when user-specified conditions are met), wherein the interface provides functionality to combine a series of management tasks into a workflow (Column 18, Lines 37-41; To specify a trigger, a user (1) identifies one or more configurations to monitor, (2) defines one or more conditions for the identified configurations that when satisfied issue the alert, and (3) methods for receiving the alert) and to combine, transfer, or share settings among different computing 

Claim 12:Peters further discloses receiving data indicating a request to replicate at least a portion of a configuration of the second computing environment at the first computing environment, in response to receiving the data indicating the request to replicate at least a portion of the configuration of the second computing environment at the first computing environment, accessing, from the repository, configuration parameters of the second computing environment, and transferring the configuration parameters accessed from the repository to the first computing environment over a network (Column 15, Lines 44-49; When the revert function is invoked, the function processor retrieves an older version of a configuration from the configuration store and the function processor deploys that configuration to the appropriate servers to restore the servers to a known working configuration) (Column 9, Lines 52-58; A configuration is associated with zero or more groups when it is first added to the configuration store.  The group identifies the servers of the distributed platform to which the configuration is to be deployed.  The group associated with a configuration can be changed at any time so that it is deployed to a different server, deployed to an additional server, or is removed from a server.  

Claim 14:Peters further discloses:
providing, by the management system, an interface to define performance tests to be executed for the computing environments (Column 18, Lines 19-23; The repository includes alert functionality to automatically notify users when specified conditions are satisfied.  In some embodiments, the alerts are used to notify users when performance for a newly deployed configuration is less than a previously deployed configuration); and
performing a performance test for the first computing environment (Column 18, Lines 24-26; The repository polls data from the servers to which the configurations are deployed);
wherein determining that the condition of the first computing environment satisfies criteria for changing at least one configuration parameter of the first computing environment comprises determining, based on the performance test, that the particular first computing environment does not provide at least a threshold level of performance (Column 18, Lines 26-31; The performance data is compared to the performance data stored with previous instances of the configurations as part of the revision history in the repository. When the performance falls below a specified threshold, an alert is issued to notify the user of the condition). 

Claim 18:Peters further discloses managing, by the management system, the execution of customized workflows for individual computing environments, each of the customized workflows comprising one or more operations to be performed by a corresponding computing environment (Column 7, Lines 53-55; Configurations, which are managed by the configuration management repository, are deployed to servers of a distributed platform, which infers workflows being executed by a corresponding server).

Claim 21:Peters further discloses wherein determining that the condition of the first computing environment satisfies criteria for changing at least one configuration parameter of the first computing environment comprises:
based on the respective performance measures indicating performance resulting from use of the configurations, determining that a particular configuration resulted in performance improvement of the second computing environment compared to performance of the first computing environment (Column 15, Lines 44-49; When the revert function is invoked, the function processor retrieves an older version of a configuration from the configuration store and the function processor deploys that configuration to the appropriate servers to restore the servers to a known working configuration, which is a performance improvement) (Column 9, Lines 52-58; A configuration is associated with zero or more groups when it is first added to the configuration store.  The group identifies the servers of the distributed platform to which the configuration is to be deployed.  The group associated with a configuration can be changed at any time so that it is deployed to a different server, deployed to an 

Claim 23:Peters further discloses:
presenting, through an interface, indications of previous configurations for each of the multiple computing environments from the stored multiple sets of configuration information (Column 16, Lines 1-9; The function processor retrieves the revision history for the identified configuration and presents the performance parameters for each revision or instance of the configuration that is stored in the configuration store);
based on input provided through the interface, selecting a set of configuration information for the first computing environment that indicates a previous configuration of the first computing environment (Column 16, Lines 7-10; The user can select a configuration to revert to and have that configuration be deployed to the appropriate servers with the invocation of the revert function);
retrieving the selected set of stored configuration information that indicates the previous configuration of the first computing environment and adjusting the configuration of the first computing environment to the selected previous configuration by applying the retrieved set of stored configuration information to the first computing environment (Column 15, Lines 44-49; When the revert function is invoked, the function processor retrieves an older version of a configuration from the configuration store and the function processor deploys that configuration to the appropriate servers to restore the servers to a known working configuration).

Claim 25:Peters further discloses:
providing, by the management system, an interface configured to provide information that indicates the configurations of the multiple computing environments and indicates the respective performance measures for the configurations, the interface being configured to adjust the configurations of the multiple computing environments in response to input received through the interface (Column 16, Lines 1-9; The function processor retrieves the revision history for the identified configuration and presents the performance parameters for each revision or instance of the configuration that is stored in the configuration store.  The user is able to adjust the configurations of a plurality of servers);
based on input provided through the interface, selecting a set of configuration information from among multiple sets of configuration information stored for the second computing environment (Column 16, Lines 1-9; The function processor retrieves the revision history for the identified configuration and presents the performance parameters for each revision or instance of the configuration that is stored in the configuration store); and
in response to receiving the input provided through the interface, retrieving the selected set of stored configuration information and adjusting the configuration of the first computing environment by applying the retrieved set of stored configuration information to the first computing environment (Column 15, Lines 44-49; When the revert function is invoked, the function processor retrieves an older version of a configuration from the configuration store and the function processor deploys that 

Claim 29:Peters further discloses wherein determining that the condition of the first computing environment satisfies criteria for changing the at least one configuration parameter of the first computing environment comprises determining that an error rate of the first computing environment exceeds a specified threshold error rate (Column 19, Lines 22-26; A trigger can be specified to issue alerts when errors occur on a server to which a configuration is deployed.  Such errors may be reported along with the performance parameters that are obtained by the configuration management repository).

Claim 31:Peters further discloses wherein determining that the condition of the first computing environment satisfies criteria for changing the at least one configuration parameter of the first computing environment comprises determining that historical performance test results for the first computing environment are not within specified limits of performance test results (Column 6, Lines 24-26; Alerts are used to notify users when performance for a newly deployed configuration is less than a previously deployed configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U.S. Patent No. 8583769, hereinafter “Peters”) in view of Joshi et al. (U.S. Patent Application Publication No. 2018/0288129, hereinafter “Joshi”).

Claim 9:Peters discloses the method as recited in claim 1.

Peters does not appear to disclose:
providing management services using a micro-service architecture that has a plurality of container-based modules configured to perform different management tasks, wherein the container-based modules are software images for software modules configured to run in isolation from each other on a host operating system;

selecting one of the software modules to perform the identified management task; and
performing the management task by causing the selected software module to be loaded and run by the management system or by the particular computing environment.

Joshi discloses: 
providing management services using a micro-service architecture that has a plurality of container-based modules configured to perform different management tasks (Fig. 1) (§ 0042, Lines 4-6; A distributed application performance management application including the application monitor and application agents) (§ 0043, Lines 1-4; The application agent may gather attributes, metrics, and events of application components and report the gathered information to the application monitor) (§ 0051, Lines 5-6; The container may execute agents of the monitoring application) (§ 0053, Lines 4-8; Multi-container application in a micro services architecture), wherein the container-based modules are software images for software modules configured to run in isolation from each other on a host operating system (§ 0057, Lines 1-1-2 and 8-11; Each of the services may be associated with an image and the container manager is configured to instantiate a container with the image) (§ 0048, Lines 13-16; Isolation between multiple instances may be provided by a container engine that interfaces with the kernel to effect the respective isolated user-space instances);

selecting one of the software modules to perform the identified management task (§ 0061, Lines 3-4; Select agents based on the identified services and their attributes); and
performing the management task by causing the selected software module to be loaded and run by the management system or by the particular computing environment (Fig. 1) (§ 0071, Lines 5-8; Deploying the selected agents via the container manager).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Peters by incorporating the teachings of Joshi in order to implement monitoring for containerized applications (Joshi, § 0017, Lines 1-3). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U.S. Patent No. 8583769, hereinafter “Peters”) in view of Joshi et al. (U.S. Patent Application Publication No. 2018/0288129, hereinafter “Joshi”); further in view of Todorova (U.S. Patent Application Publication No. 2009/0282401, hereinafter “Todorova”).

Claim 15:
Peters discloses the method as recited in claim 1.
Peters does not appear to disclose:

creating, by the management system, a new computer environment based on the environment data, the new computer environment being created such that the new computing environment is configured to automatically register itself with the management system to be managed by the management system. 

Joshi discloses storing, by the management system, environment data for deploying computer environments, wherein the environment data comprises software images or installers for creating new computer environments in at least one of local computing hardware, remote computing hardware, virtual machines, containers, or cloud computing platforms (§ 0056, Lines 1-3 and 13-15; The composition file repository may contain one or more composition files, each corresponding to a different multi-container application.  The composition file may indicate a list of services of the distributed application) (§ 0057, Lines 1-4; Each of the services may be associated with an image in the image repository that includes the application component and dependencies of the application component) and creating, by the management system, a new computer environment based on the environment data (§ 0057, Lines 7-13; Upon the container manager receiving a command to run a composition file, the container manager may identify the corresponding repositories in the image repository and instruct container engines on one or more computing devices to instantiate a container, 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the monitoring system in Peters to incorporate the teachings of Joshi in order for services to be dynamically scaled, adding or removing containers and corresponding services as needed, in response to events or metrics gathered by a monitoring application (Joshi, § 0057, Lines 16-20). 

Todorova discloses the new computer environment being created such that the new computing environment is configured to automatically register itself with the management system to be managed by the management system (§ 0054, Lines 1-3 and 10-11; Deploy Service manages containers via container interface provided by container API.  Deploy Service invokes and controls the particular steps of the deployment process) (§ 0055, Lines 8-11; The container services may register their corresponding containers with Deploy Service through container API when containers become available and are ready to deploy software modules). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Peters by incorporating the teachings of Todorova in order to indicate to the container manager that the container is available and ready to deploy software modules (Todorova, § 0055, Lines 8-11). 

Claims 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U.S. Patent No. 8583769, hereinafter “Peters”).

Claim 26:Peters discloses the method of claim 1, wherein determining that the condition of the first computing environment satisfies criteria for changing the at least one configuration parameter of the first computing environment comprises determining that a performance condition of the first computing environment is not within specified performance limits for the current configuration of the first computing environment (Column 6, Lines 22-26).

Peters does not appear to disclose the performance condition is a load condition and the specified performance limits are load limits.  However, Peters, in his background, discloses load as a performance factor (Column 1, Lines 35-37). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Peters’ performance factor with load, as disclosed in the background of Peters, in order to support various metrics of performance in the determination of how a newly deployed configuration is performing. 

Claim 28:Peters discloses the method of claim 1, wherein determining that the condition of the first computing environment satisfies criteria for changing the at least one configuration parameter of the first computing environment comprises determining that a 

Peters does not appear to disclose the performance condition is user demand and the specified performance limits are user demand limits.  However, Peters, in his background, discloses load as a performance factor (Column 1, Lines 35-37; Load is a reflection of user demand or lack thereof). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Peters’ performance factor with user demand, as disclosed in the background of Peters, in order to support various metrics of performance in the determination of how a newly deployed configuration is performing. 

Claim 30:Peters discloses the method of claim 1, wherein determining that the condition of the first computing environment satisfies criteria for changing the at least one configuration parameter of the first computing environment comprises determining that a performance condition of the first computing environment is not within specified performance limits for the current configuration of the first computing environment (Column 6, Lines 22-26).



At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Peters’ performance factor with responsiveness, as disclosed in the background of Peters, in order to support various metrics of performance in the determination of how a newly deployed configuration is performing. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U.S. Patent No. 8583769, hereinafter “Peters”) in view of Kenney et al. (U.S. Patent Application Publication No. 2002/0122422, hereinafter “Kenney”).

Claim 27:Peters discloses the method of claim 1, wherein determining that the condition of the first computing environment satisfies criteria for changing the at least one configuration parameter of the first computing environment comprises determining that a performance condition of the first computing environment is not within specified performance limits for the current configuration of the first computing environment (Column 6, Lines 22-26).

Peters does not appear to disclose wherein determining that the condition of the first computing environment satisfies criteria for changing the at least one configuration parameter of the first computing environment comprises determining, based on a 

Kenney discloses based on a schedule that configuration policies can change based on the time of day (§ 0074, Lines 23-25). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Peters’ configurations that change based on a schedule and the time of day, as disclosed by Kenney, in order to support various use cases of servers.  This modification provides for the useful and predictable benefit of supporting servers that may have different performance characteristics based on the time of day, such as low usage periods, high usage periods, etc. 

Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive.  Applicant argues on page 12 that “Baker and Peters, alone or in combination do not disclose or make obvious at least the features of the amended independent claims”.  The examiner disagrees as detailed in the rejection of claims 1, 19, and 20 above.  It is noted that no arguments about why Applicant believes the prior art of record fails to disclose or make obvious the amended independent claims were made. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 7657871 (Velupillai) – Method and System of Managing Configuration Profiles of a Plurality of Deployed Network Elements – Retrieve configuration profiles from network elements, storing the retrieved configuration profiles in a database, and distributing one or more stored configuration profiles to one or more network elements experiencing fault conditions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NAM T TRAN/Primary Examiner, Art Unit 2452